Title: From Thomas Jefferson to George Washington, 23 August 1791
From: Jefferson, Thomas
To: Washington, George


The Secretary of State has had under consideration the Official Communications from the Secretary of the Territory of the United States North-West of the River Ohio, from January 1st. to June  30th. 1791 inclusive: and thereupon reports to the President, that none of the said Communications appear to require any thing to be done on the part of the Government of the United States; that they contain indeed the titles of several acts passed by the territorial Legislature, but the acts themselves not being yet communicated, no opinion can be given on them.

Th: Jefferson Aug 23. 1791

